Citation Nr: 1721855	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York

The Veteran had a hearing before a Veterans' Law Judge in March 2013.  A transcript of that hearing has been associated with the claims file.

The Veteran was notified in a February 2017 letter that the Board no longer employs the Veterans Law Judge who conducted the March 2013 hearing.  The Veteran was informed that his appeal was reassigned to another Veterans Law Judge and that the Veteran had the right to request an additional Board hearing within 30 days of the date of that letter.  The Veteran stated in a February 2017 response to this letter that he did not wish to have another Board hearing.

The issue of TDIU has been inferred based upon a June 2015 VA examination.  See December 2015 Board decision and remand (inferring TDIU based on a statement of unemployability during the course of evaluation for disability rating for right knee strain) (citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  The Board remanded the claim for development regarding the inferred claim for TDIU and the case now returns for additional appellate review.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In January 2015, the Board previously remanded the claim for further development of the Veteran's claim for TDIU, namely that the AOJ send notice to the Veteran regarding how to substantiate a TDIU claim and a Form 21-8940 Veteran's Application for Increased Compensation Based On Unemployability.  The AOJ was to provide a new Supplemental Statement of the Case (SSOC) if TDIU was not granted.  This development was completed in March 2016 and the AOJ issued an SSOC in August 2016.  Consequently, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify for TDIU in this case was satisfied by a letter sent to the Veteran dated March 2016.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service medical treatment records.

The Veteran was provided VA examinations regarding his disabilities which may contribute to TDIU in October 2011, March 2015, and June 2015, which the prior January 2015 Board decision determined were adequate with a lengthy explanation.  

The Veteran has been sent Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability in March 2014 and again in March 2016.  He has not returned either of these forms.  The Veteran had previously been sent this same form in July 2001, for a prior TDIU claim, which he also did not return.  The duty to assist is a two-way street.  The Veteran cannot passively wait for help in circumstances where he may or should have information that is essential in obtaining the relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied to the extent possible given the Veteran's failure to respond to VA requests, and the appeal may be considered on the merits. 

Legal Criteria and Analysis

TDIU has been reasonably raised by the record.  See December 2015 Board decision (stating TDIU raised by a June 2015 VA examination). The Veteran is service connected for a right knee disability and a back disability, both of which have been stated in treatment documents to cause employment issues.  Other service-connected disabilities impact on employment has also been considered.

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

For purposes of disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, count as a single disability.  Id.  A Veteran's combined disability rating is not calculated by adding up the various percentages and coming to a sum, but rather, the combined disability rating is determined by the Combined Ratings Table found in 38 C.F.R. § 4.25.  When a partial disability results from a disease or injury of upper or lower extremities, the rating for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e. not combined) before proceeding with further combination or converting to a degree of disability.  38 C.F.R. § 4.26.

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

For purposes of disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, count as a single disability.  Id.  A Veteran's combined disability rating is not calculated by adding up the various percentages and coming to a sum, but rather, the combined disability rating is determined by the Combined Ratings Table found in 38 C.F.R. § 4.25.  When a partial disability results from a disease or injury of upper or lower extremities, the rating for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e. not combined) before proceeding with further combination or converting to a degree of disability.  38 C.F.R. § 4.26.

The Veteran is service connected for adjustment disorder with depression (70 percent), post traumatic synovitis, left knee (30 percent); low back strain (20 percent); degenerative arthritis in the right knee (20 percent from January 2013 to June 2015); degenerative joint disease of the left knee, right and left hip, and left ankle (10 percent each, respectively); right knee strain (10 percent from April 2010 to January 2013); right ankle sprain (10 percent); and limitation of flexion of the right knee (10%). The Veteran therefore meets the schedular requirements.

As the Veteran has not submitted requested information to the Board regarding a TDIU claim, the Board's decision is based on the evidence of record which has been highly inconsistent and is limited with regard to the Veteran's income level (i.e., whether his employment is gainful or marginal).  

The Veteran re-injured a knee previously hurt in service at work in 1992 and the AOJ assigned a temporary convalescence rating until 1994, but the Veteran did not work from that time until about 2002.  See, e.g., September 2002 VA Joints examination(stating that the Veteran was not at time working due to a knee injury and had not worked since 1992); August 2001 VA Joint examination (noting the same); November 1996 rating decision (awarding convalescence rating); see also June 1992 private treatment record (reporting that, for worker's compensation purposes, the Veteran could not work at the time due to a left knee injury); December 1992 private treatment record (reporting knee injury at work and not working).  Subsequently, the Veteran had or has a job part-time as a bus or van driver and had worked at that job since at least 2004.  See September 2004 VA Joints examination (reporting the Veteran worked part-time as a bus driver for about 20 hours a week).  

An October 2011 VA examination reported that the Veteran missed about two weeks of missed work in the prior year at his job as a part-time bus driver because of issues related to knee and back problems.

A January 2012 VA outpatient work note stated that the Veteran cannot work because of leg and back pain, although a note made after a followup phone call stated that the Veteran went to work later that same month.  A May 2012 VA outpatient note indicated the Veteran's back pain did not prevent him from working.  A March 2013 VA treatment record indicates the Veteran was employed part-time as a bus driver and neither received Social Security Disability nor was unemployed.  The Veteran reported he was able to work about 4 hours each day.  A March 2013 VA Behavioral Health Assessment reported the Veteran's financial situation as "just enough to get along."

A January 2014 VA mental disorders examination reported that the Veteran had not worked since 2001 or 2002, after an on the job injury caused him to leave a job and that the Veteran subsequently drove a van and then a school bus for the local government.  He collected Social Security Disability at some point connected to his on the job injury.  A VA examination from January 2008 for the joints reports the on the job injury was a re-injury of the right knee, causing him to walk with a pronounced limp, and caused pain when standing. 

In a June 2015 VA examination for the knee and lower back, there was inconsistent statements from the examiner on the matter of employment.  The Veteran's reported functional impact on his current employment status in that document consists of the following:  

Veteran worked at Agway - loaded tractor trailers with 100 pound feed bags on a cart, did this for 13 years.  States he left there and drove [a] bus for resource center, did this for 4-5 years.  Then stopped working when he was 40 when he stopped working.  Has been on disability since.  Has not worked since.

However, the examiner's opinion regarding employment also says "does sedentary stuff at home due to his knees.  Has to get up and periodically walk around if sitting for long period of time.  Does work on his laptop at home.  No other limitations regarding sedentary work."  The Veteran additionally was "confined" to his home's first floor, and walked with crutches, and had difficulty with stairs.  A request to the Social Security Administration resulted in a letter received in June 2015, reporting that the Veteran did not receive any Social Security Disability benefits, nor had he applied for any benefits.  Therefore, as can be determined from the record, the Veteran may have had unemployment related from an on the job injury temporarily in the 1990s (for which he was awarded temporary convalescence), but not during the pendency of the claim, and the Veteran subsequently worked part-time either at home or a bus driver with an unknown income.  

In sum, while the service-connected disabilities might adversely affect employment, there is nothing to suggest that the Veteran would be unable to perform the occupational duties of sedentary jobs.  In fact, as noted above, the Veteran was employed recently (and may still be employed) as a bus driver and may work from home.  Therefore, the Board finds that the weight of the evidence does not demonstrate that the Veteran is unable to obtain or retain gainful employment.  As noted about the Veteran has not cooperated with the VA with regard to providing information regarding his work history.  The Veteran has not explained and the medical evidence does not indicate that substantially gainful work would be impossible due to the service-connected disabilities.

Therefore, based on the foregoing, the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  The Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16 (2016).


ORDER

Entitlement to TDIU is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


